Justice TIMMONS-GOODSON
concurring in part and dissenting in part.
I agree with the majority that plaintiff has stated a cognizable claim under Pleasant v. Johnson, 312 N.C. 710, 325 S.E.2d 244 (1985), however, I write separately because the majority has taken away from the jury the determination of whether defendant was willfully, wantonly, or recklessly negligent.
This Court has long held that intent and negligence are questions of fact to be determined by the jury. See, e.g., Journey v. Sharpe, 49 N.C. (4 Jones) 165, 167 (1856) (stating that “intent is a matter of fact to be submitted to the jury”); see also Lamb v. Wedgewood S. Corp., 308 N.C. 419, 425, 302 S.E.2d 868, 871 (1983) (“Negligence claims are rarely susceptible of summary adjudication, and should ordinarily be *314resolved by trial of the issues.” (citing Vassey v. Burch, 301 N.C. 68, 73, 269 S.E.2d 137, 140 (1980))). “We have emphasized that summary judgment is a drastic measure, and it should be used with caution. This is especially true in a negligence case in which a jury ordinarily applies the reasonable person standard to the facts of each case.” Williams v. Carolina Power & Light Co., 296 N.C. 400, 402, 250 S.E.2d 255, 257 (1979) (citations omitted); see also Rouse v. Pitt Cnty. Mem'l Hosp., Inc., 343 N.C. 186, 191, 470 S.E.2d 44, 47 (1996) (“Summary judgment is a drastic measure, and is rarely appropriate in negligence cases.” (citation and internal quotation marks omitted)). Furthermore, “summary judgment is inappropriate where reasonable minds might easily differ as to the import of the evidence.” Marcus Bros. Textiles, Inc. v. Price Waterhouse, LLP, 350 N.C. 214, 223-24, 513 S.E.2d 320, 327 (1999) (citingPage v. Sloan, 281 N.C. 697, 706, 190 S.E.2d 189, 194 (1972)).
We cannot say as a matter of law that defendant’s conduct did not rise to the level of negligence required under Pleasant. The majority here relies on cases in which supervisors ordered employees to perform work-related tasks with unsafe equipment or under unsafe conditions. See Pendergrass v. Card Care, Inc., 333 N.C. 233, 424 S.E.2d 391 (1993); Echols v. Zarn, Inc., 116 N.C. App. 364, 448 S.E.2d 289 (1994) aff’d per curiam, 342 N.C. 184, 463 S.E.2d 228 (1995); Dunleavy v Yates Constr. Co., 106 N.C. App. 146, 416 S.E.2d 193 (1992) disc. rev. denied, 332 N.C. 343, 421 S.E.2d 146. Those cases involved hazardous work, such as operating industrial machinery or excavating trenches, and the plaintiffs in those cases failed to show that the defendants intended to scare or injure the employees or that they were indifferent to workplace hazards. Here, in contrast, defendant created a hazard in the otherwise safe environment of a middle school office by “joking and horse playing around” with a fully charged fire extinguisher without its safety pin. Presumably, horseplay with such unsafe equipment was entirely unrelated to defendant’s work as the principal of a middle school.
In Pleasant, this Court determined that a reasonable jury could find that the defendant was willfully, wantonly, and recklessly negligent when the defendant was “horse playing” and “intended to scare” his co-employee. Pleasant, 312 N.C. 710, 711 325 S.E.2d 244, 246. This is exactly the situation we have before us now. Here, taking the evidence in the light most favorable to plaintiff, the principal of a middle school was “joking and horse playing around” with a fire extinguisher. He knew the fire extinguisher was fully charged, and he *315knew the safety pin had been removed. A scared woman with a known lung condition begged, him to “put the pin in the fire extinguisher and get it away from me.” Defendant dismissed her warnings; declared “you’re being such a baby,” and continued taunting her until he triggered the fully charged fire extinguisher and sprayed her with a powdered chemical mixture.
Plaintiff has alleged and forecast, sufficiently to survive summary judgment, that, as in Pleasant, defendant was “horse playing” and “intended to scare” plaintiff. Was defendant willfully, wantonly, and recklessly negligent? That is a question about which reasonable minds might differ. It is a question for the jury. Therefore, it not appropriate to dispense with this question on summary judgment. I respectfully dissent.